internal_revenue_service department of the treasury index numbers washington dc number release date legend person to contact telephone number refer reply to cc dom p si plr-116627-99 date date estate decedent trust charity date date dollar_figurex dear sir we received your letter dated date submitted on behalf of estate you have requested a ruling that the testamentary gift of the residue of decedent’s estate to trust qualifies for the federal estate_tax charitable deduction under sec_2055 of the internal_revenue_code this letter responds to that request the facts and representations submitted are summarized as follows decedent died on date in her will decedent left the residue of her estate to trust for the benefit of charity trust was formed on date on date the internal_revenue_service issued a determination_letter stating that trust is an organization described in sec_509 and that it is exempt from federal_income_tax under sec_501 as an organization described in sec_501 the value of the estate passing to or for the benefit of noncharitable beneficiaries is less than dollar_figurex the applicable credit_amount plr-116627-99 you have requested a ruling that the testamentary gift of the decedent’s residuary_estate to trust for the benefit of charity qualifies for the federal estate_tax charitable deduction under sec_2055 sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of death the determination_letter received by trust on date states that bequests legacies devises transfers or gifts to trust or for trust’s use are deductible for federal estate and gift_tax purposes if they meet the applicable provisions of sec_2055 sec_2106 and sec_2522 sec_2055 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall be determined by deducting from the value of the gross_estate the amount of all bequests legacies devises or transfers to or for_the_use_of any corporation organized and operated exclusively for religious charitable scientific literary or educational_purposes including the encouragement of art or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment and the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private stockholder or individual which is not disqualified for tax exemption under sec_501 by reason of attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_509_a_-7 of the income_tax regulations states the general_rule that once an organization has received a final ruling or determination_letter classifying it as an organization described in sec_509 or the treatment of grants and contributions and the status of grantors and contributors to such organization under sec_170 sec_507 sec_545 sec_556 sec_642 sec_4942 sec_2055 sec_2106 and sec_2522 will not be affected by reason of a subsequent revocation by the service of the organization’s classification as described in sec_509 or until the date on which notice of change_of status is made to the public such as by publication in the internal_revenue_bulletin or another applicable_date if any specified in such public notice sec_1_509_a_-7 of the regulations provides that the general_rule in sec_1_509_a_-7 will not apply if the grantor or contributor i had knowledge of the revocation of the ruling or determination_letter classifying the organization as an organization described in sec_509 or or ii was in part responsible for or was aware of the act the failure to act or the substantial and material_change on the plr-116627-99 part of the organization which gave rise to the revocation of the ruling or determination_letter classifying the organization as an organization described in sec_509 or section of revproc_90_27 1990_1_cb_514 states the general_rule that a determination_letter recognizing exemption is usually effective as of the date of formation of an organization if its purposes and activities during the period prior to the date of the ruling or determination_letter were consistent with the requirements for exemption in this case trust on date received a determination_letter from the service stating that trust is a tax-exempt charitable_organization under the rule reflected in revproc_90_27 the determination_letter is effective as of date provided the trust’s purposes and activities during the period prior to date were consistent with the requirements for exemption accordingly we conclude that estate is entitled to a charitable deduction under sec_2055 for decedent’s bequest to trust provided that trust’s purposes and activities during the period prior to date were consistent with the requirements for exemption from income_tax under sec_501 as an organization described in sec_501 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling should be attached to the taxpayer’s tax_return filed for the year in which the transaction referred to in this ruling is completed sincerely james c gibbons james c gibbons assistant to the chief branch office of the assistant chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes copy of this letter
